Citation Nr: 0113316	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from April 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

Evidence dated February 2001 was submitted directly to the 
Board by the appellant's representative.  The RO has not had 
an opportunity to consider this evidence.  However, the 
representative waived initial consideration of this evidence 
by the RO in a March 2001 informal hearing presentation.  
Therefore, the Board may consider this appeal without 
returning it to the RO for initial consideration.  38 C.F.R. 
§ 20.1304(c).  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied in a February 1993 rating 
decision; the appellant did not appeal that decision within 
one year of notice thereof.  

2.  Evidence submitted since February 1993 includes 
information that was not previously considered, and which 
purports to establish a relationship between the veteran's 
service connected tachycardia, and his death. 

3.  The veteran died on July [redacted], 1992; the death certificate 
states that the immediate cause of death was cardiac arrest, 
due to pneumonia, due to emphysema; with ventricular 
tachycardia listed as a significant conditions that 
contributed to death but did not result in the underlying 
cause.

4.  Entitlement to service connection for anxiety reaction, 
neurasthenia, and tachycardia was in effect at the time of 
the veteran's death.  

5.  Uncontroverted medical opinion states that it was as 
likely as not that the veteran's ventricular tachycardia 
resulted in further and substantial compromise of his cardiac 
function, and subsequently led to his demise.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000). 

2.  The evidence submitted since February 1993 rating 
decision is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000). 

3.  The veteran's service connected tachycardia was a 
contributory cause of death.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, for 
reasons that will become apparent, the Board finds that a 
remand would serve no useful purpose for the issue on appeal. 

The appellant, the widow of the veteran, contends that she 
has submitted new and material evidence to reopen her claim 
for entitlement to service connection for the cause of the 
veteran's death.  She notes that the veteran was service 
connected for tachycardia at the time of his death, and that 
his death certificate listed this disability as a significant 
condition contributing to the cause of the veteran's death.  
The appellant states that she has submitted a medical opinion 
that purports to relate the veteran's tachycardia to his 
death.  She believes that this evidence should be sufficient 
to reopen her claim, and to provide a basis for a grant of 
service connection for the cause of the veteran's death. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

The record indicates that entitlement to service connection 
for the cause of the veteran's death was denied in a February 
1993 rating decision.  The appellant was informed of this 
decision and provided with her appellate rights in a February 
1993 letter.  She did not submit a notice of disagreement 
with this decision.  Therefore, the February 1993 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the February 1993 rating decision 
included the service medical records, as well as private 
medical records and VA treatment records dated from 1946 to 
1992.  The record shows that entitlement to service 
connection for anxiety reaction, neurasthenia, and 
tachycardia was in effect at the time of the veteran's death.  
Service connection for this disability was established in a 
January 1946 rating decision, and a 30 percent evaluation was 
assigned.  The 30 percent evaluation remained in effect until 
the time of the veteran's death.  

The private medical records include July 1992 hospital 
records from Eliza Coffee Memorial Hospital.  These records 
show that the veteran was admitted with complaints of 
shortness of breath and dry cough.  The assessment included 
history of a seizure disorder.  The remaining hospital 
records, including those pertaining to the veteran's death, 
are not contained in the claims folder. 

The death certificate indicates that the veteran died on July 
[redacted], 1992.  At the time of the veteran's death, he was an 
inpatient at Eliza Coffee Memorial Hospital in Florence, 
Alabama.  The immediate cause of death was cardiac arrest, 
due to pneumonia, due to emphysema.  Other significant 
conditions that contributed to death but did not result in 
the underlying cause were a seizure disorder, and ventricular 
tachycardia.  An autopsy was not performed.  

The February 1993 decision noted that service connection for 
anxiety reaction, neurasthenia, and tachycardia had been in 
effect at the time of the veteran's death, and that a 30 
percent evaluation had been assigned to this disability.  The 
decision found that the evidence failed to establish that the 
veteran's death was the result of a disability or injury 
incurred in or aggravated by active service.  

The evidence submitted since the February 1993 rating 
decision includes a March 2000 medical opinion from R. B. 
Mann, M.D., and a February 2001 medical opinion from Ann 
Marie Gordon, M.D.  Dr. Gordon notes that she reviewed the 
veteran's claims folder and pertinent medical records before 
rendering her opinion.  The opinion notes that the veteran 
was service connected for tachycardia, and that he had been 
under medical care and treatment for irregular heart rhythms 
relating to supraventricular tachycardia, paroxysmal atrial 
fibrillation, and premature ventricular contractions.  He was 
hospitalized on many occasions for his medical problems.  Dr. 
Gordon noted that there were manifestations of irregular 
heart rhythms during several of these hospitalizations for 
health problems unrelated to his heart disability and despite 
control of these rhythms outside of the hospital.  The death 
certificate noted that the cause of death was cardiac arrest, 
with pneumonia and emphysema listed as underlying causes, and 
ventricular tachycardia listed as a significant conditions 
contributing to the veteran's death.  Dr. Gordon stated that 
pulmonary disorders can cause significant respiratory 
insufficiency resulting in inadequate oxygenation of the 
heart muscle, and subsequent cardiac arrest.  Further cardiac 
compromise could occur with irregular heart rhythms such as 
supraventricular tachycardia.  There was evidence to suggest 
that the veteran experienced exacerbation of this kind of 
myocardial irritability during previous hospitalizations for 
other organ system malfunctions.  Therefore, Dr. Gordon 
opined that it was as likely as not that the veteran's 
ventricular tachycardia resulted in further and substantial 
compromise of his cardiac function, and subsequently led to 
his demise.  

The Board finds that Dr. Gordon's opinion constitutes new and 
material evidence.  The evidence is new, in that it contains 
information that was not considered in the February 1993 
rating decision.  It is material because it tends to prove 
the merits of the claim as to the essential element that was 
a specified basis for the last disallowance of the claim.  
The additional information purports to establish a nexus 
between the veteran's service connected tachycardia, and the 
cause of his death.  The absence of evidence of a such a 
relationship was cited as the reason for the denial in the 
February 1993 rating decision. .  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Therefore, as the appellant has submitted 
evidence that is both new and material, her claim is 
reopened.  

As the appellant's claim has been reopened, the Board must 
now review the claim on a de novo basis, with consideration 
of all the evidence of record, both new and old.  After 
careful review of the entire record, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death is warranted.  

The record indicates that entitlement to service connection 
for tachycardia was in effect at the time of the veteran's 
death.  The July 1992 death certificate lists tachycardia as 
a significant condition that contributed to the veteran's 
death.  Most significantly, the February 2001 opinion from 
Dr. Gordon states that it was as likely as not that the 
veteran's ventricular tachycardia resulted in further and 
substantial compromise of his cardiac function, and 
subsequently led to his demise.  Dr. Gordon has provided a 
detailed explanation of the supporting medical basis for this 
opinion.  The record does not contain any other medical 
opinion to the contrary.  Therefore, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death is merited.  In reaching this decision, all 
reasonable doubt has been resolved in favor of the appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


